McLaughlin, J.:
Action to recover damages for a libel. The complaint contains two causes of action. The substance of the first is that the plaintiff, as an egg buyer for F. W. Smith, a wholesale dealer, demanded graft from those from whom he purchased eggs, for which reason Smith discharged him. The second is that plaintiff made a dishonest failure in the business in which he engaged after he left Smith; that several people were desirous of prosecuting him, and shortly before the commencement of the action he had occasion to go from Chicago to New York to attend the funeral of a relative, but on being informed that a warrant was out for his arrest, went no further than Jersey City.
The answer, in addition to certain denials, alleged the truth of the articles and as a partial defense, and in mitigation of damages, that the articles were based on information received from trustworthy sources, upon which defendant relied, as it reasonably had the right to do. The plaintiff had a verdict, and from the judgment entered thereon and an order denying a motion for a new trial defendant appeals.
During the course of the trial the defendant, by numerous questions put to the witnesses Trachtenberg, Scheuer and Preston— its editor — sought to prove not only justification, but facts in mitigation. The objections to these questions were *582sustained and exceptions taken. There are so many erroneous rulings in this respect that it would serve no useful purpose to specifically point them out. It is sufficient to say that the defendant had the right to prove, if it could do so, admissions made by the plaintiff as to the truth of the articles or any part' of them, as well as the source from which its representative or editor derived the information upon which the articles were based, and which it believed to be true, and on which reliance was made in the publications. The verdict is a small one, but the-errors are of. such a character that they cannot be overlooked, since they may have deprived the defendant of' a •substantial right.
The judgment and order appealed from, therefore, are reversed and a new trial ordered, with costs to appellant to abide event.
Ingraham, P. J., Laughlin, Scott and Dowling, JJ., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.